Darryl Mandel Norvell v. State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-405-CR
No. 10-00-406-CR

     DARRYL MANDEL NORVELL,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 66th District Court
Hill County, Texas
Trial Court Nos. 30472 and 30500
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant Darryl Norvell filed a notice of appeal from a judgment revoking his probation. 
He subsequently filed a motion to dismiss his appeal and attached a withdrawal of his notice of
appeal pursuant to Rule 42.2 of the Rules of Appellate Procedure.  In relevant portion, Rule 42.2
states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).  We have not issued a decision in this appeal.  The withdrawal is signed
by both Norvell and his attorney.  See id.  A copy has been sent to the trial court clerk.  Id.
      This appeal is dismissed.
 
                                                                       PER CURIAM

Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Dismissed
Opinion delivered and filed February 14, 2001
Do not publish